 



EXHIBIT 10.10

FIRST AMENDMENT TO
EXECUTIVE EMPLOYMENT AGREEMENT
(For Executive Officers Who Also Have a Change of Control Employment Agreement)

     THIS FIRST AMENDMENT TO EXECUTIVE EMPLOYMENT AGREEMENT (herein “Amendment
Number One”) is actually made and entered into on the last date reflected below,
but is effective as of July 15, 2004, between Office Depot, Inc., a Delaware
corporation (the “Company”), and Carl Rubin (“Executive”).

     Company and Executive are parties to an existing Employment Agreement dated
as of March 1, 2004 (the “Existing Agreement”) and desire herein to amend
certain provisions of the Existing Agreement, to expand the duties and
responsibilities of Executive as set forth in this Amendment Number One.

     In consideration of the mutual covenants contained herein and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

     1. Employment.

     (a) The Company shall continue to employ Executive, and Executive hereby
accepts employment with the Company, upon the terms and conditions set forth in
the Existing Agreement, as amended by this Amendment Number One (said Existing
Agreement, as amended by this Amendment Number One, being hereinafter referred
to as the “Employment Agreement” or as “this Agreement”) for the period
beginning on the date hereof and ending as provided in paragraph 4 hereof (the
“Employment Term”).

     (b) The parties also have previously entered into an Employment Agreement
dated as of March 1, 2004, by and between the Company and the Executive (the
“Change of Control Employment Agreement”) which, by its terms, takes effect
during the “Employment Period” as defined in such agreement. During any such
Employment Period under the Change of Control Employment Agreement, the terms
and provisions of the Change of Control Employment Agreement shall control to
the extent such terms and provisions are in conflict with the terms and
provisions of this Agreement. In addition, during such Employment Period, the
Employment Term hereunder shall be tolled and upon expiration of the Employment
Period under the Change of Control Employment Agreement the Employment Term
hereunder shall recommence.

-1-



--------------------------------------------------------------------------------



 



     2. Position and Duties.

     (a) During the Employment Period, Executive shall serve as Executive Vice
President, Chief Merchandising Officer and Chief Marketing Officer and shall
have the normal duties, responsibilities and authority attendant to such
positions, subject to the power of the Company’s Chairman and Chief Executive
Officer (“CEO”), its President, North America (“President”) or the Board of
Directors (the “Board”) to expand or limit such duties, responsibilities and
authority.

     (b) Executive shall report to the President, North America or to such other
person(s) of comparable or greater duties, responsibilities, and authority as
the CEO may direct from time to time, and Executive shall devote Executive’s
best efforts and Executive’s full business time and attention (except for
permitted vacation periods and reasonable periods of illness or other
incapacity) to the business and affairs of the Company and its Subsidiaries;
provided that Executive shall, with the prior written approval of the CEO, be
allowed to serve as (i) a director or officer of any non-profit organization
including trade, civic, educational or charitable organizations, or (ii) a
director of any corporation which is not competing with the Company or any of
its Subsidiaries in the office product and office supply industry so long as
such duties do not materially interfere with the performance of Executive’s
duties or responsibilities under this Agreement. Executive shall perform
Executive’s duties and responsibilities under this Agreement to the best of
Executive’s abilities in a diligent, trustworthy, businesslike and efficient
manner.

     (c) Executive shall be based at or in the vicinity of the Company’s
headquarters but may be required to travel as necessary to perform Executive’s
duties and responsibilities under this Agreement.

     (d) For purposes of this Agreement, “Subsidiaries” shall mean any
corporation of which the securities having a majority of the voting power in
electing directors are, at the time of determination, owned by the Company,
directly or through one of more Subsidiaries.

     3. Base Salary and Benefits.

     (a) In his newly expanded position, Executive’s base salary shall be
$475,000 per annum (the “Base Salary”), which salary shall be payable in regular
installments in accordance with the Company’s general payroll practices and
shall be subject to customary withholding. Executive’s Base Salary shall be
reviewed at least annually by the Compensation Committee of the Board and shall
be subject to adjustment, but not reduction, as they shall determine based on
among other things, market practice and performance. In addition, during the
Employment Term, Executive shall be entitled to participate in the Company’s
Long Term Incentive Plan.

-2-



--------------------------------------------------------------------------------



 



     (b) In addition to the Base Salary, Executive shall be entitled to
participate in the Company’s Management Incentive Plan (the “Bonus Plan”) as
administered by the Compensation Committee of the Board of Directors. If the
Board or the Compensation Committee modifies such Bonus Plan during the
Employment Term, Executive shall continue to participate at a level no lower
than the highest level established for any officer of the Company then at
Executive’s level. At the discretion of the Board or the Compensation Committee,
Executive may be offered from time to time the opportunity to participate in
other bonus plans of the Company in lieu of the Bonus Plan and, if Executive
chooses to participate in such plan or plans, the provisions of this paragraph
3(b) shall be tolled during the period of such participation.

     (c) Executive shall be entitled to paid vacation in accordance with the
Company’s general payroll practices for officers of the Company then at
Executive’s level.

     (d) The Company shall reimburse Executive for all reasonable expenses
incurred by Executive in the course of performing Executive’s duties under this
Agreement which are consistent with the Company’s policies in effect from time
to time with respect to travel, entertainment and other business expenses,
subject to the Company’s requirements with respect to reporting and
documentation of such expenses.

     (e) Executive will be entitled to all benefits as are, from time to time,
maintained for officers of the Company then at Executive’s level, including
without limitation: medical, prescription, dental, disability, employee life,
group life, accidental death and travel accident insurance plans (collectively,
“Insurance Benefits”), profit sharing and retirement benefits.

     4. Term.

     (a) The Employment Term shall end on the eighteen (18) month anniversary of
the date of this Agreement; provided that (i) the Employment Term shall be
extended for successive periods of one (1) year each (each of which is referred
to as an “extension term” of the Employment Term) in the event that written
notice of termination hereof is not given by one party hereof to the other at
least six months prior to the end of the Employment Term or the then applicable
extension term, as the case may be; provided further that (ii) the Employment
Term shall terminate prior to such date (A) upon Executive’s death or permanent
disability or incapacity (as determined by the Board in its good faith
judgment), (B) upon the mutual agreement of the Company and Executive, (C) by
the Company’s termination of this Agreement for Cause (as defined below) or
without Cause or (D) by Executive’s termination of this Agreement for Good
Reason (as defined below) or without Good Reason.

     (b) If the Employment Term is terminated by the Company without Cause or is
terminated by the Executive for Good Reason, Executive (and Executive’s family
with respect to clause (iii) below) shall be entitled to receive (i) Executive’s
Base Salary through the eighteenth month anniversary of such termination and
Executive’s Pro Rata Bonus (as defined in

-3-



--------------------------------------------------------------------------------



 



paragraph (h) below), if and only if Executive has not breached the provisions
of paragraphs 5, 6 and 7 hereof (as determined by a court of competent
jurisdiction or by an arbitrator pursuant to paragraph 19 hereof), (ii) vested
and earned (in accordance with the Company’s applicable plan or program) but
unpaid amounts under incentive plans, deferred compensation plans, and other
employer programs of the Company in which Executive is then participating (other
than the Pro Rata Bonus), (iii) Insurance Benefits through the eighteenth month
anniversary of such termination pursuant to the Company’s insurance programs, as
in effect from time to time, to the extent Executive participated immediately
prior to the date of such termination; provided that any such continuation of
health insurance benefits will run concurrently with and satisfy the
continuation coverage requirements of the Consolidated Omnibus Reconciliation
Act of 1985 (“COBRA”), and provided further that any health insurance benefits
which Executive becomes entitled to receive as a result of any subsequent
employment shall serve as primary coverage for Executive and Executive’s family,
and (iv) the amount to which the Executive would have been entitled under the
Bonus Plan (calculated as if the “target” amount under such plan had been
reached, regardless of company performance) had the Executive remained employed
through the eighteenth month anniversary of such termination. The amounts
payable pursuant to paragraph 4(b)(i) (ii) and (iv) shall be payable, at the
Company’s discretion, in one lump sum payment within 30 days following
termination of the Employment Term or in any other reasonable manner consistent
with the Company’s normal payment policies. No payment of any sum nor the
receipt of any benefit shall be due to Executive under this subsection
(b) unless and until Executive shall have executed and delivered to the Company
a release of any and all claims against the Company and its Subsidiaries (and
their respective present and former officers, directors, employees and agents –
collectively the “Released Parties”) and a covenant not to sue the Released
Parties, all in form and substance as provided by counsel to the Company (the
“Release”), which Release shall be reasonable and shall be provided to Executive
promptly following termination of the Employment Term, and any waiting period or
revocation period provided by law for the effectiveness of such Release shall
have expired without Executive’s having revoked such Release. The parties agree
that the form of Release attached hereto is reasonable as of the date of
execution of this Agreement, but may be required to be modified to conform to
changes in legal requirements. Otherwise, the parties agree that this is the
form of Release to be used, as referred to herein. In the event Executive shall
decline or fail, except in connection with a good faith dispute about the
reasonableness of the form and substance of the Release, to execute and deliver
such Release, then Executive shall be entitled to receive only those amounts
provided pursuant to subsection 4(c) below provided for an Executive whose
employment is terminated by the Company for Cause or by Executive without Good
Reason.

     (c) If the Employment Term is terminated by the Company for Cause or by the
Executive without Good Reason, Executive shall be entitled to receive
(i) Executive’s Base Salary through the date of such termination and (ii) vested
and earned (in accordance with the Company’s applicable plan or program) but
unpaid amounts under incentive plans, health and welfare plans, deferred
compensation plans, and other employer programs of the Company which Executive
participates; provided, however, that Executive shall not be entitled to payment
of a Pro Rata Bonus.

-4-



--------------------------------------------------------------------------------



 



     (d) If the Employment Term is terminated upon Executive’s death or
permanent disability or incapacity (as determined by the Board in its good faith
judgment), Executive, or Executive’s estate if applicable, shall be entitled to
receive the sum of (i) Executive’s Base Salary through the date of such
termination and Executive’s Pro Rata Bonus (as defined in paragraph (h) below)
and (ii) vested and earned (in accordance with the Company’s applicable plan or
program) but unpaid amounts under incentive plans, health and welfare plans,
deferred compensation plans, and other employer programs of the Company which
Executive participates. The amounts payable pursuant to this paragraph 4(d)
shall be payable, at the Company’s discretion, in one lump sum payment within
30 days following termination of the Employment Term or in any other manner
consistent with the Company’s normal payment policies.

     (e) Except as otherwise provided herein, fringe benefits and bonuses (if
any) which accrue or become payable after the termination of the Employment Term
shall cease upon such termination.

     (f) For purposes of this Agreement, “Cause” shall mean the willful engaging
by the Executive in illegal conduct or gross misconduct, but only to the extent
such conduct or misconduct is materially and demonstrably injurious to the
Company in violation of the Company’s Code of Ethical Behavior.

Any act, or failure to act, based upon authority given pursuant to a resolution
duly adopted by the Board or upon the instructions of the CEO or based upon the
advice of counsel for the Company shall be conclusively presumed to be done, or
omitted to be done, by the Executive in good faith and in the best interests of
the Company. The cessation of employment of the Executive shall not be deemed to
be for Cause unless and until there shall have been delivered to the Executive a
copy of a resolution duly adopted by the Company’s Board of Directors, finding
that, in the good faith opinion of the Board, and after reasonable notice is
given to the Executive and the Executive is given an opportunity, together with
counsel, to be heard before the Board, the Executive is guilty of the conduct
described in paragraph (f) above, and specifying the particulars thereof in
detail.

     (g) For purposes of this Agreement, “Good Reason” shall mean:

          (i) the assignment to the Executive of any duties inconsistent with
the Executive’s positions (including status, offices, titles and reporting
requirements), authority, duties or responsibilities as contemplated by
paragraph 2 of this Agreement, or any other action by the Company which results
in a diminution in such position, authority, duties or responsibilities,
excluding for this purpose an isolated, insubstantial and inadvertent action not
taken in bad faith and which is remedied by the Company promptly after receipt
of notice thereof given by the Executive, and excluding further any change in
the reporting relationships of the Executive as directed by the CEO or the
Board, unless such change results in Executive reporting

-5-



--------------------------------------------------------------------------------



 



to a position with lesser duties, responsibilities, and authority than the
President, North America. Without limitation of the foregoing, in the event
Executive should be required to relinquish either the position of Chief
Marketing Officer or Chief Merchandising Officer, then such change would
constitute Good Reason under the terms of this Agreement;

          (ii) any failure by the Company to comply with any of the material
provisions of this Agreement, including without limitation paragraph 3, other
than an isolated, insubstantial and inadvertent failure not occurring in bad
faith and which is remedied by the Company promptly after receipt of notice
thereof given by the Executive;

          (iii) the Company’s requiring the Executive to be based at any
location other than as provided in paragraph 2(c) hereof; or

          (iv) any purported termination by the Company of the Executive’s
employment otherwise than as expressly permitted by this Agreement; or

          (v) any determination by a court of competent jurisdiction or an
arbitrator that Executive is barred, for any reason, from working with the
Company.

     (h) For purposes of this Agreement, “Pro Rata Bonus” shall mean the sum of
(i) the pro rata portion (calculated as if the “target” amount under such plan
has been reached) under any current annual incentive plan from the beginning of
the year of termination through the date of termination and (ii) if and to the
extent Executive is vested, the pro rata portion (calculated as if the “target”
amount under such plan has been reached) under any long-term incentive plan or
performance plan from the beginning of the period of determination through the
date of termination.

     5. Confidential Information. Executive acknowledges that the information,
observations and data obtained by Executive while employed by the Company and
its Subsidiaries concerning the business or affairs of the Company or any other
Subsidiary (“Confidential Information”) are the property of the Company or such
Subsidiary. Therefore, Executive agrees that Executive shall not disclose to any
unauthorized person or use for Executive’s own purposes any Confidential
Information without the prior written consent of the CEO, unless and to the
extent that the aforementioned matters become generally known to and available
for use by the public other than as a result of Executive’s acts or omissions.
Executive shall deliver to the Company at the termination of the Employment
Term, or at any other time the Company may request, all memoranda, notes, plans,
records, reports, computer tapes, printouts and software and other documents and
data (and copies thereof) in any form or medium relating to the Confidential
Information, Work Product (as defined below) or the business of the Company or
any Subsidiary that Executive may then possess or have under Executive’s
control.

     6. Inventions and Patents. Executive acknowledges that all inventions,
innovations, improvements, developments, methods, designs, analyses, drawings,
reports and all

-6-



--------------------------------------------------------------------------------



 



similar or related information (whether or not patentable) that relate to the
Company’s or any of its Subsidiaries’ actual or anticipated business, research
and development or existing or future products or services and that are
conceived, developed or made by Executive while employed by the Company and its
Subsidiaries (“Work Product”) belong to the Company or such Subsidiary.
Executive shall promptly disclose such Work Product to the CEO and perform all
actions reasonably requested by the CEO (whether during or after the Employment
Term) to establish and confirm such ownership (including, without limitation,
assignments, consents, powers of attorney and other instruments).

     7. Non-Compete, Non-Solicitation.

     (a) In further consideration of the compensation to be paid to Executive
hereunder, Executive acknowledges that in the course of Executive’s employment
with the Company Executive shall become familiar with the Company’s trade
secrets and with other Confidential Information concerning the Company and its
Subsidiaries and that Executive’s services shall be of special, unique and
extraordinary value to the Company and its Subsidiaries. Therefore, Executive
agrees that, during the Employment Term and for a period of eighteen (18) months
thereafter (the “Noncompete Period”), Executive shall not directly or indirectly
own any interest in, manage, control, participate in, consult with, render
services for, or in any manner engage in any business competing with the
businesses of the Company or its Subsidiaries, as such businesses exist or are
in process on the date of the termination of Executive’s employment, within any
geographical area in which the Company or its Subsidiaries engage or plan to
engage in such businesses. Nothing herein shall prohibit Executive from being a
passive owner of not more than 2% of the outstanding stock of any class of a
corporation which is publicly traded, so long as Executive has no active
participation in the business of such corporation. The Company presently does
not enforce this paragraph 7(a) in California. However, Executive is still
required to sign this Agreement since Executive may already work, or may work in
the future, in a state where this paragraph 7(a) is fully enforceable. Moreover,
the Company reserves its right to enforce this paragraph 7(a) in all other
states in which it is enforceable, and in California in the future, to reflect
any legislative or legal developments which will permit its enforcement to the
fullest extent permitted by California law.

     (b) During the Noncompete Period, Executive shall not directly or
indirectly through another entity (i) induce or attempt to induce any employee
of the Company or any Subsidiary to leave the employ of the Company or such
Subsidiary, or in any way interfere with the relationship between the Company or
any Subsidiary and any employee thereof, (ii) hire any person who was an
employee of the Company or any Subsidiary at any time during the Employment Term
or (iii) induce or attempt to induce any customer, supplier, licensee, licensor,
franchisee or other business relation of the Company or any Subsidiary to cease
doing business with the Company or such Subsidiary, or in any way interfere with
the relationship between any such customer, supplier, licensee, licensor,
franchisee, or business relation and the Company or any Subsidiary (including,
without limitation, making any negative statements or communications about the
Company or its Subsidiaries).

-7-



--------------------------------------------------------------------------------



 



     (c) The provisions of this paragraph 7 will be enforced to the fullest
extent permitted by the law in the state in which Executive resides or is
employed at the time of the enforcement of the provision. If, at the time of
enforcement of this paragraph 7, a court shall hold that the duration, scope or
area restrictions stated herein are unreasonable under circumstances then
existing, the parties agree that the maximum duration, scope or area reasonable
under such circumstances shall be substituted for the stated duration, scope or
area and that the court shall be allowed to revise the restrictions contained
herein to cover the maximum period, scope and area permitted by law. Executive
agrees that the restrictions contained in this paragraph 7 are reasonable.

     (d) In the event of the breach or a threatened breach by Executive of any
of the provisions of this paragraph 7, the Company, in addition and
supplementary to other rights and remedies existing in its favor, may apply to
any court of law or equity of competent jurisdiction for specific performance
and/or injunctive or other relief in order to enforce or prevent any violations
of the provisions hereof (without posting a bond or other security). In
addition, in the event of a breach or violation by Executive of this paragraph 7
(as determined by a court of competent jurisdiction or an arbitrator pursuant to
paragraph 19 hereof), the Noncompete Period shall be tolled until such breach or
violation has been duly cured.

     8. Executive’s Representations. Executive hereby represents and warrants to
the Company that (i) the execution, delivery and performance of this Agreement
by Executive do not and shall not conflict with, breach, violate or cause a
default under any contract, agreement, instrument, order, judgment or decree to
which Executive is a party or by which Executive is bound, except as previously
disclosed to the Company, (ii) Executive is not a party to or bound by any
employment agreement, noncompete agreement or confidentiality agreement with any
other person or entity, except as previously disclosed to the Company, and
(iii) upon the execution and delivery of this Agreement by the Company, this
Agreement shall be the valid and binding obligation of Executive, enforceable in
accordance with its terms. Executive hereby acknowledges and represents that
Executive has had an opportunity to consult with independent legal counsel
regarding Executive’s rights and obligations under this Agreement and that
Executive fully understands the terms and conditions contained herein.

     9. Survival. Paragraphs 5, 6 and 7 and paragraphs 9 through 16 shall
survive and continue in full force in accordance with their terms
notwithstanding any termination of the Employment Term.

     10. Notices. Any notice provided for in this Agreement shall be in writing
and shall be either personally delivered, or mailed by first class mail, return
receipt requested, to the recipient at the address below indicated:

-8-



--------------------------------------------------------------------------------



 



       Notices to Executive:

Carl Rubin
6925 NW 62nd Terrace
Parkland, FL 33067

Or to such other residential address as may be reflected in the employment
records of the Company

Notices to the Company:

Office Depot, Inc.
2200 Old Germantown Road
Delray Beach, Florida 33445
Attention: Chairman and Chief Executive Officer

and

Office Depot, Inc.
2200 Old Germantown Road
Delray Beach, Florida 33445
Attention: Executive Vice President — Human Resources

or such other address or to the attention of such other person as the recipient
party shall have specified by prior written notice to the sending party. Any
notice under this Agreement shall be deemed to have been given when so delivered
or mailed.

     11. Severability. Whenever possible, each provision of this Agreement shall
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this Agreement shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.

     12. Complete Agreement. This Agreement and those documents expressly
referred to herein and other documents of even date herewith embody the complete
agreement and understanding among the parties and supersede and preempt any
prior understandings, agreements or representations by or among the parties,
written or oral, which may have related to the subject matter hereof in any way
(provided, however that during the “Employment Period,” as defined in the Change
of Control Employment Agreement, the terms and provision of the

-9-



--------------------------------------------------------------------------------



 



Change of Control Employment Agreement shall be effective and shall control to
the extent there is any conflict between such agreement and this Agreement).

     13. No Strict Construction. The language used in this Agreement shall be
deemed to be the language chosen by the parties hereto to express their mutual
intent, and no rule of strict construction shall be applied against any party.

     14. Counterparts. This Agreement may be executed in separate counterparts,
each of which is deemed to be an original and all of which taken together
constitute one and the same agreement.

     15. Successors and Assigns. This Agreement is intended to bind and inure to
the benefit of and be enforceable by Executive, the Company and their respective
heirs, successors and assigns, except that Executive may not assign Executive’s
rights or delegate Executive’s obligations hereunder without the prior written
consent of the Company.

     16. Choice of Law. All issues and questions concerning the construction,
validity, enforcement and interpretation of this Agreement and the exhibits and
schedules hereto shall be governed by, and construed in accordance with, the
laws of the State of Florida, without giving effect to any choice of law or
conflict of law rules or provisions (whether of the State of Florida or any
other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the State of Florida.

     17. Amendment and Waiver. The provisions of this Agreement may be amended
or waived only with the prior written consent of the Company and Executive, and
no course of conduct or failure or delay in enforcing the provisions of this
Agreement shall affect the validity, binding effect or enforceability of this
Agreement.

     18. Confidentiality of this Agreement. The parties agree that the terms of
this Agreement are confidential. Executive shall not divulge or publicize the
terms hereof except as may be necessary to enforce the promises, covenants
and/or understandings contained herein or as either party may be required to do
so by law, court order, subpoena or other judicial action or government taxing
authorities. Executive may disclose the contents of this Agreement to his
immediate family, attorneys and accountants, provided however, that any further
disclosure of the terms of this Agreement by any of these persons to anyone not
included within the terms of this paragraph may be deemed a breach of the
Agreement by Executive.

     19. Arbitration Provisions. Except as to the right of the Company or the
Executive to resort to any court of competent jurisdiction to obtain injunctive
relief or specific enforcement of the parties’ obligations under this Employment
Agreement (or otherwise), any dispute or controversy between the Company and
Executive arising out of or relating to Executive’s employment or termination of
employment, this Agreement or the breach of this Agreement, including but not
limited to disputes involving discrimination arising under common

-10-



--------------------------------------------------------------------------------



 



law, and/or federal, state and local laws, shall be settled by arbitration
administered by the American Arbitration Association (“AAA”) in accordance with
its National Rules for the Resolution of Employment Disputes then in effect, and
judgment on the award rendered by the arbitrator may be entered in any court
having jurisdiction thereof. Any arbitration shall be held before a single
arbitrator who shall be selected by the mutual agreement of the Company and
Executive, unless the parties are unable to agree to an arbitrator, in which
case the arbitrator will be selected under the procedures of the AAA. The
arbitrator shall have the authority to award any remedy or relief that a court
of competent jurisdiction could order or grant, including, without limitation,
the issuance of an injunction. Executive agrees to abide by and accept the final
decision of the arbitrator as to the ultimate resolution of any and all covered
disputes and understands that arbitration replaces any right to trial by a judge
or jury. However, either party may, without inconsistency with this arbitration
provision, apply to any court otherwise having jurisdiction over such dispute or
controversy and seek interim provisional, injunctive or other equitable relief
until the arbitration award is rendered or the controversy is otherwise
resolved. Except as necessary in court proceedings to enforce this arbitration
provision or an award rendered hereunder, or to obtain interim relief, or as may
otherwise be required by law, neither a party nor an arbitrator may disclose the
existence, content or results of any arbitration hereunder without the prior
written consent of the Company and Executive. The Company and Executive
acknowledge that this Agreement evidences a transaction involving interstate
commerce. Notwithstanding any choice of law provision included in this
Agreement, the United States Federal Arbitration Act shall govern the
interpretation and enforcement of this arbitration provision. The arbitration
proceeding shall be conducted in Palm Beach County, Florida unless the parties
mutually agree to another location. The Company shall pay the costs of any
arbitrator appointed hereunder.

* * * * *

-11-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the date first written above.

            OFFICE DEPOT, INC.
      By:   /s/ NEIL R. AUSTRIAN       Name:   Neil R. Austrian        Its:
Chairman and Chief Executive Officer Date: March 7, 2005     

            EXECUTIVE


  /s/ CARL RUBIN   Name: Carl Rubin
Date: March 7, 2005
   

-12-